Title: Adams’ Minutes of the Trial: Middlesex Superior Court, Charlestown, April 1773
From: Adams, John
To: 


       Prescot vs. Priest.
       8 Mod. page 115, 16. Hardwick’s Cases.
       Gilbert’s Hist. of Common Pleas.
       
        Dana.
       
       Gershorn Fletcher. 55 Years, Prescott the Grandfather of Plaintiffs, have possessed it, and Plaintiffs since and knew they possessed the Grist mill and fulling Mill,Keep in Possession of the Forge where the Saw mill was.
       David Goodhue. Priest 30 Jany. 1771. took lever out of Prescotts Gate, and tossed it into the Stream. The Gate shut down. Knows Possession 8 years. Dam broke but cant say, who broke it. Heard Priest say the dam would not stand long, a Week before it was tore up.
       Jona. Pierce. Priest told me that the upper Dam would not stand, that it would be tore down—the night before it was done. Plaintiffs have been in Possession. Upper dam built in 1771. Upon Prescotts Land—about 30 or 40 Rods above the other. A benefit to all alike when let out.
       Moses Goodhue. Forgot what Priest said, but think he said it would not stand long. The Forge had the longest Use of the Stream, when not Water eno. for all the Mills.
       
       Nat. Prentice. A Lever, Joel kicked off into the Stream. Joel came into Mill without leave, and shut down the Gate.
      